112 F.3d 518
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael R. WARE, Plaintiff-Appellant,v.BUREAU OF LAND MANAGEMENT;  Richard J. Drehobl, Agent,Medford, Oregon Office;  Gerald Capps, Agent,Medford, Oregon Office, Defendants-Appellees.
No. 96-35190.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 24, 1997.

Before BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Michael R. Ware, a claimant on an unpatented mining claim located on federal land administered by the Bureu of Land Management (BLM), appeals pro se the district court's summary judgment in favor of BLM employees in his action alleging violations of 5 U.S.C. § 601 Executive Order 12630, 5 U.S.C. § 552a, and 42 U.S.C. §§ 1981, 1983, and 1985.  Ware also appeals the district court's summary judgment in favor of the United States on the its counter-claim seeking an order ejecting Ware from the unpatented mining claims and requiring him to vacate the land and restore it to its natural state.


3
We affirm both judgments for all of the reasons stated in the magistrate judge's Order.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3